Citation Nr: 1528712	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, although the Veteran filed a claim for service connection for depression, the medical evidence of record documents other psychiatric diagnoses.  The Board has therefore recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his hearing before the undersigned in May 2015, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his May 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for hearing loss.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during  a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to service connection for hearing loss have been met.  38 C.F.R. § 20.204 (2014).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claim of entitlement to service connection for hearing loss has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for hearing loss is dismissed.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for an acquired psychiatric disorder and tinnitus.

Regarding the psychiatric claim, the Veteran was afforded a VA mental health examination in October 2011.  The examiner diagnosed the Veteran with psychotic disorder not otherwise specified (NOS) and cannabis dependence, but found that the Veteran's primary diagnosis was personality disorder NOS.  She indicated that the Veteran had symptoms related to paranoia and mood, but stated that they appeared to occur within the context of his personality disorder.  The examiner explained that both in-service and VA clinicians had found that the Veteran's primary diagnosis was a personality disorder.  However, the clinicians referenced by the VA examiner did not specifically discuss whether any other psychiatric diagnoses then of record were caused by an underlying personality disorder.  The Board finds that an additional VA examination that identifies all current psychiatric disorders and provides opinions on whether those disorders are related to service is warranted.

Regarding the tinnitus claim, the Veteran has reported experiencing whining and pinging sounds since service as a result of noise exposure while performing his duties as a gas turbine system mechanic.  As the Veteran's military occupational specialty and associated duties are unclear from the service documents currently of record, the Veteran's personnel records should be requested on remand.

Regarding both claims, the Board notes that the Veteran told the 2011 VA mental health examiner that he was working with an attorney to file a claim for Social Security Administration (SSA) disability benefits, but that it had not yet been approved.  It is unclear whether the documentation associated with that filing and any subsequent award of benefits would provide information relevant to the issues on appeal.  On remand, the Veteran should be asked if any past claims for SSA benefits included consideration of tinnitus and/or a psychiatric disorder.  If the Veteran responds in the affirmative, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify whether his claim for SSA disability benefits included consideration of a psychiatric disorder and/or tinnitus.  If he responds in the affirmative, request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If    the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran  the opportunity to obtain and submit those records for VA review.

3.  Obtain relevant VA treatment records dating from November 2011 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, with a psychiatrist if available.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should   be performed.  Following review of the claims file and physical examination, the examiner should respond to the following:

(a) Provide diagnoses for all psychiatric disorders identified.

(b) For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  Please explain why or why not.  In addressing whether any identified psychiatric disorder arose during or is related to service, the examiner should specifically discuss the diagnosis of psychotic disorder NOS issued by the   VA examiner in October 2011, and the diagnosis of anxiety disorder NOS issued by a VA care provider   in August 2007.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


